Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deenoo et al. (US Patent Application Publication 2019/0174571).
Regarding Claims 5-8 Deenoo et al. discloses a communication method/terminal/ base station used for a terminal apparatus, the terminal apparatus configured to communicate with a base station apparatus, the communication method comprising( see [0040] in addition to being connected to the RAN 104/113, which may be utilizing a NR radio technology, the CN 106/115 may also be in communication with another RAN (not shown) employing a GSM, UMTS, CDMA 2000, WiMAX, E-UTRA, or WiFi radio technology. )  :
 receiving, from the base station apparatus, an radio resource control (RRC) message (see [0095] A WTRU may receive an access table, for example, via a transmission using dedicated resources (e.g., by RRC configuration) and/or by a transmission using broadcast resources.) , 
wherein the RRC message is a message indicating mobility from a first RAT to a second RAT, the first RAT being NR, the second RAT being E-UTRA or UTRA (see [0074] configured to handle radio resource management decisions, handover decisions, scheduling of users in the UL and/or DL, support of network slicing, dual connectivity, interworking between NR and E-UTRA, the RRC state messages as in in [0114] An RRC state combined with MAC state for a set of resources may be a combination of protocol states (e.g., a combination of RRC state and MAC state). For example, an RRC state may be a function of WTRU context availability in a network. An RRC state (information message) may reflect the status of WTRU connectivity with a central control function.   ), and 
determining whether the second RAT in the RRC message is E-UTRA or UTRA(see[0311] Interworking between RATs may be defined according to RRC states, e.g., inter-RAT reselection between EUTRAN and non-EUTRA RATs for IDLE WTRUs and/or inter-RAT handover between EUTRAN and non-EUTRA RAT for CONNECTED WTRUs. The RRC states as stated in [0114] An RRC state combined with MAC state for a set of resources may be a combination of protocol states (e.g., a combination of RRC state and MAC state). For example, an RRC state may be a function of WTRU context availability in a network. An RRC state (information message) may reflect the status of WTRU connectivity with a central control function. For example, a MAC state may be a function of WTRU transmission status (e.g., a synchronization aspect, the availability of specific resources and/or the like) ) , 
considering that an inter RAT handover to the UTRA is triggered and forward information used for key synchronization and key freshness included in the RRC message to upper layers based on a fact that the second RAT is UTRA (see [0427] Security keys may include a key for the integrity protection of RRC signaling, A key K.sub.p.sub._.sub.area may be derived from the key used for the CONNECTED state (K.sub.eNB) and/or a RAN paging area counter may be used to ensure freshness.  A WTRU may derive new keys as part of the RAN-paging area update procedure. An inter RAT handover  is a RAN -paging area update triggering key update ), and 
performing processing to notify the upper layers of release of an RRC connection in a process where the mobility from the first RAT to the second RAT is normally completed based on a fact that the second RAT is E-UTRA (see [0323] indicate the release of the RRC connection to upper layers perhaps together with the release cause for EUTRA)
Response to Arguments
4.	Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
In the remarks on pg. 6-10 of the amendment, the applicant contends that Deenoo et al. does not teach or suggest “wherein the RRC message is a message indicating mobility from a first RAT to a second RAT, the first RAT being NR, the second RAT being E-UTRA or UTRA , determining whether the second RAT in the RRC message is E-UTRA or UTRA considering that an inter RAT handover to the UTRA is triggered and forward information used for key synchronization and key freshness included in the RRC message to upper layers based on a fact that the second RAT is UTRA , performing processing to notify the upper layers of release of an RRC connection in a process where the mobility from the first RAT to the second RAT is normally completed based on a fact that the second RAT is E-UTRA”
Examiner respectfully disagrees Deenoo et al. teaches in [0311] Interworking between RATs may be defined according to RRC states ( message), e.g., inter-RAT reselection between EUTRAN and non-EUTRA RATs for IDLE WTRUs and/or inter-RAT handover between EUTRAN and non-EUTRA RAT for CONNECTED WTRUs.  The RRC states as stated in [0114] An RRC state combined with MAC state for a set of resources may be a combination of protocol states (e.g., a combination of RRC state and MAC state). For example, an RRC state may be a function of WTRU context availability in a network. An RRC state (information message) may reflect the status of WTRU connectivity with a central control function. For example, a MAC state may be a function of WTRU transmission status (e.g., a synchronization aspect, the availability of specific resources and/or the like). In [0427] Security keys may include a key for the integrity protection of RRC signaling, A key K.sub.p.sub._.sub.area may be derived from the key used for the CONNECTED state (K.sub.eNB) and/or a RAN paging area counter may be used to ensure freshness.  A WTRU may derive new keys as part of the RAN-paging area update procedure. The handover is an area update.  And in [0323] indicates the release of the RRC connection to upper layers perhaps together with the release cause for EUTRA.  Therefore, claim limitation as presented are not patentable distinct. 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        May 18, 2022

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462